PER CURIAM.
It is necessary to add but little to the careful discussion of the various propositions presented in this complicated case, which will be found in Judge Holt’s opinion.
The charge of fault against the New England Navigation Company, charterer of the barge, for tying her up at the end of Pier 15 is disposed of by our recent opinion in The Rhein (March 10, 1913) 204 Fed. 252.
[1] As to the transfer tugs and car floats of the N ew Haven Railroad, which were tied up side by side at the end of Pier 15, we fully concur with Judge Holt that in the condition of fog then prevailing there was no negligence in placing them there. As thus tied up, projecting over 300 feet beyond the end of the pier, they were to some extent an obstruction in a much-navigated channel. Under the rule laid down in The Kennebec, 108 Fed. 303, 47 C. C. A. 339, and N. Y., O. & W. R. Co. v. Cornell S. B. Co., 193 Fed. 380, 113 C. C. A. 306, they were under an obligation, while lying thus in dense fog, to give .some sound signal indicating their presence. Our opinion in Taylor Dredging Co. v. P. R. R. No. 5, 181 Fed. 833, 104 C. C. A. 343, is not inconsistent with the two cases last above cited. In that case a single boat was tied up where it was to be expected that a boat might be found lying at any time.
These, boats tied up at Pier 5 should not have undertaken to give warning of their presence by giving whistle signals, because that would have indicated that they were navigating, and so would have added to the confusion. The testimony is conflicting as to what indications they did give of their presence — conflicting, that is, to the extent that the witnesses from them say that a bell was rung, while other witnesses say that they did not hear it. The District Judge thought it was doubtful whether a bell was rung, but did not decide that question, because he placed his decision on another ground, viz., that the collision at Pier 5 was not the proximate cause of the subsequent collision at Pier 15. From our examination of the testimony, however, we have reached the conclusion that after the relief captains arrived in the morning prior to the accident the bell was rung almost continuously. The positive testimony is harmonious and plausible, and we do not think it is overborne by the testimony of those who did not hear the bell. Some of them were not accustomed to listening for signals; others were not placed where they would be likely to hear. The Fin MacCool, 147 Fed. 123, 77 C. C. A. 349. We do not think the transfers and car floats were negligent in failing to give sound signals of their presence.
[2] Finally, we do not think the ferryboat was negligent. Such craft must navigate even in dense fog. She seems to have been carefully navigated, and, indeed, on the oral argument, the counsel for the transfer flotilla substantially withdrew his charge of fault on her part.
[3] Since no improper navigation is proved against anybody, we concur in Judge Holt’s conclusion that it is a case of inevitable accident, in the admiralty meaning of that word. The Jumna, 149 Fed. 171, 79 C. C. A. 119.
. Decree affirmed, with costs.